Title: To James Madison from George W. Erving, 31 December 1808
From: Erving, George W.
To: Madison, James



No. 57
Sir
Cadiz Decr. 31. 1808

The very rapid advances of the french armies towards Madrid, & other points of the interior, in consequence of the most Extraordinary & unlooked for successes, having determined the supreme Junta on the 1st. Inst. immediately to transfer the seat of government to Badajos in Estremadura; which determination was on the same day communicated to the foreign ministers; I had not time to conclude my dispatch of that date from Aranjuez, as intended, with Some account of the late military operations: From the aspect of these I had for some time previous anticipated the necessity of a removal, & had made the necessary preparations for it; indeed before I left Madrid I had provided in what was most essential for the possibility of my not returning thither.  On a full consideration of all the circumstances of my situation in a publick view it appeared to me, that it was my duty to chuse for a temporary residence, some place where I shoud be beyond the reach of the influence of military operations, & as far as possible of civil disorder; where I might preserve a free communication with my own government, and continue without interruption my correspondence with the Spanish authorities, on such matters as it is important now to attend to: I conceived that by such a measure I coud not in any sense compromit our government; since the authenticity of some of the most important of those papers published at Bayonne, by which the crown of Spain was transferred to the Emperor of France having been officially denied by Mr. Cevallos the Prime-minister of Ferdinand the 7th., & afterwards of Joseph; and the validity & legality of the whole of such papers being disputed by the Spanish nation, which has formally declared war against the emperor of France, no positive right coud be supposed to Exist in the Emperor or in Joseph to be recognized by foreign powers; and no such title coud be obtained but by a conquest, which is yet to be effected: And on the Same grounds it appeared to me that by a contrary course, tho on account of the limited degree of my representation I might not be considered as Seriously compromitting our government with the Spanish nation, yet that I shoud most certainly create such unfriendly dispositions as might hereafter produce a very prejudicial effect upon our relations with this country; whereas I trust & beleive that I have now without doing injury to our interests on one side, laid the basis of most perfect harmony on the other: for the rest, after the removal of the Junta I had Scarcely an alternative; it was impossible to stay at Aranjuez, & the state of Madrid rendered a return thither the height of imprudence, & as I thought of impropriety: I was of Opinion however that it was advisable to retire from the theatre of War at an Earlier period, rather than to wait till the last moment; that the true character of the measure woud be thus in either view less disputable; but considering that in taking this step Singly I shoud appear to manifest a peculiar want of confidence in the State of publick affairs, about the 18t. of Novr. I proposed it to my remaining colleagues the popes nuncio, & the chargé d’affaires of Austria; they not perceiving any pressing necessity, & not being in a similar state of preparation for it with myself, declined the proposition.  On the 28 Novr. we received a note from Mr. Cevallos copy of which (No. 1.) is inclosed; notifying the determination of the supreme Junta formed the 27th. to remove to Toledo; but immediately afterwards another of the Same date (No. 2) by which it appeared that on account of some favorable intelligence, the Execution of the intention was suspended; nevertheless on the morning of the 1st. Inst. the Junta suddenly dispersed itself, & left Aranjuez.  Half of its members were sent to command in its name in the different provinces, & the other half with its president took the road to Toledo: In the course of that day we received from Mr. Cevallos his office the note No. 3 acquainting us that the government had transferred itself to Badajos.  It appeared to me, that tho’ Badajos was a very secure situation, yet that its position Exposed the Junta to the risque of being cut off from a communication with these the most important provinces; that therefore the government coud not mean to establish itself permanently there; that we ought not to Expose ourselves to the heavy Expences & to the manifold inconveniences attending repeated removals, but to take at once a station which Suiting our other objects, woud also save us from any further trouble; in fine that Cadiz seemed to be the place best calculated for our residence at present: My colleagues coming into this opinion we demanded a guard of twenty cavalry, & with this Escort left Aranjuez together on the night of the 1st., and arrived here on the 19th. Inst.  When at Cordova on the 9th. I addressed a note to the President of the Junta informing him of the determination which we had taken & our motives to it, a copy of which note (No. 4) is inclosed.  We heard nothing certain respecting the Junta till after our arrival here, when I received a note from Mr. Cevallos in reply to the abovementioned, dated Seville 19th. Inst. copy (No. 5) also inclosed, & since then another of the 24th. Inst., (No. 6) in which he acquaints me that the supreme Junta has for the present established its residence in that city: In my reply to Mr. Cevallos’s note of the 19th. I have taken occasion again to call his attention to the contents of mine dated Novr. 14 upon the Subject of the Vessels detained at Algesiras; Copies of that Reply (No. 7) and of one dated 26th. Inst. (No. 8) acknowledging Rect. of his of the 24th. Inst., are herewith also submitted.
The best information which we coud obtain at Aranjuez with respect to military operations, was but very imperfect, and always more or less questionable; and tho one or other of the foreign Ministers saw every day Either the president of the Junta or Mr. Cevallos, yet because the communications with the armies were not well preserved, or from the desire of the government to conceal the true state of affairs, very little intelligence was procured in that mode: Thus it was not till our arrival at this place that we learnt of the entire defeat & dispersion of the army commanded by General Blake: It was evident however that the french had Received very large reinforcements, and after so long a time spent in movements which Seemed intended to avoid action, they on a sudden assumed a surprizing activity & vigor: it was said that the Emperor had taken the command in person, & certainly all the late operations of his armies justifies the conjecture: after defeating the advanced guard of the Estremaduran troops, the french took possession of Burgos and about the 17th. Novr. passing the Duero at Aranda they marched rapidly to the Samo-sierra, & attacked the strong pass (called Sepulveda) of those Mountains which was defended by a considerable force under the command of Genl. Sn. Juan; on the 21st. Novr. they penetrated in another quarter by Burgo de Osma, compelling General Castaños to retreat in great haste to Tarragona & Tudela in Navarre: On the 21st. an action took place at Tudela, in which the Spaniards fought with great obstinacy & courage, & routed the french on the right & centre of their army, but the left wing of the french army having succeeded in possessing itself of Tudela, this decided the day in their favor; & Castaños retreated to Borja, & from thence to Calataigu & afterwards to Siguenza: Castaños is supposed to have suffered very severely, to have been completely routed & dispersed, & to have abandoned all his Equipages: there are not wanting those who accuse him of treason, but this is not to be beleived; in the present state of the public mind, very little distinction is made between misfortune & treason: the fact appears to be that he was outgeneralled, & that if he had taken proper care to defend Tudela, & had not detached from his army the 4th. division under Genl. La peña, he might have obtained a complete victory on the 21st.; it is also said that he was not properly supported by Palafox who commands the Arragonese, on account of some difference or jealousy between them; but it may be also that the fault was in Palafox’s deficiency of military knowledge & experience.  The pass of Samosierra appears to have been defended for some time with great obstinacy & valor against a large superiority, but on the 21st. it was beleived at Madrid to have been forced, & General Morla who commands in the capital immediately began to throw up fortifications at which all ranks of its inhabitants worked day & night, before each of its gates: On what day the french army passed the Samosierra, or the particulars of what occurred there, we are not ascertained; Genl. Sn. Juan who commanded there is beleived to have betrayed his post, & was killed by his own soldiers; the french suddenly made their appearance before Madrid to the amount of between 20 & 30.000 men on the night of the 1st. Inst., opened fire on it the 2d. and on or about the 4th. possessed themselves of the Retiro.  Otherwise as to the state of Madrid & what may have passed there since that date scarcely any thing is known with certainty: by the last clause of the printed paper (No. 9) inclosed, which was published here on the 23d. instt. it woud Seem that the supreme Junta beleive General Morla or the other authorities commanding in Madrid must have surrendered the place by capitulation, but that the people have refused to submit to it: This statement conforms to the reports which have come from different parts of the country, or may have been founded on them: Only one person has arrived here who left Madrid since the 4th. Inst.,  He states that the people conformed to the capitulation: no letters have come here from a greater distance than Manzanares in La Mancha; thus there is an ample field open for conjectures of all kinds.  Madrid is capable of making a considerable resistance, not being destitute either of military stores or of provisions; its proper population will Easily furnish 30.000 fighting men, & it has been prodigiously augmented on ye approach of the french, by the inhabitants of the Surrounding country: The determined character of the lower orders of the people; the rage with which they are inspired, not to be described; the Example of Saragosa & the near Expectation of Releif from the Armies without: these Seemed to render it highly probable that resistance woud be made till the very last Extremity: If there be treason amongst the authorities there as is Said, (but it may be weakness & timidity, or that disaffection to the supreme Junta which certainly has subsisted from the commencement) this will account for the Capitulation, & may also account for the hardiness of the enterprize on the part of the french; yet as far as concerns Genl. Morla whose patriotism has been hitherto wholly unblemished, & unsuspected, it may also be supposed; that he has been induced to abandon the defence of the place, by the insubordination & disorder of the people rendering it impossible in his judgment that it shoud be defended with due method.
As to the probabilities of the city’s being Releived; the Duke of Infantado who escaped from thence on the 2d. Inst. is supposed to have collected the Remains of Castaños’s army, & to have been chosen General in cheif by the acclamation of the Soldiers: we do not know his force or his precise position, but he is between Cuenca & Madrid with not less than 30.000; besides these one division of Castaños’s army nearly Entire (being about 20.000) under Genl. La peña, was on or about the 8h. of the month between Guadalaxara & Aranjuez; The pass of the Samosierra in the rear of the french is again occupied by the Spanish; & the English Army has finally put itself in motion, united with that of Romaña & the remains of Blakes army, making a total of near 70.000.  These several forces it is to be presumed are approaching Madrid; the principal position of the English, (who have not yet entered into action) has been understood for some time past to be at Salamanca; where they are now is not known, but it is supposed within 16 leagues of the Capital.
In the Emperors plan of Operations, Saragosa has not been omitted, but in that point it has Entirely failed; The french amounting to 12.000, having two corps of reserve (one of 3000) reappeared before the city on the 28 Novr., & continued an Attack on four different points till the 1st. Inst., when they were entirely dislodged from all their positions & driven beyond Alagon.
It is a fact worthy to be mentioned & highly honorable to the people of Saragosa, that during the long contest which they have sustained, their Conduct to the french settled amongst them, has been as magnanimous, as the courage with which they have resisted those from without; the rage of the people against their Enemy, has not on any occasion transported them to the commission of those horrors which we have heard of in other places; in the persons of the unoffending & the prisoners the rights of humanity & the laws of nations have been undeviatingly respected: It having been found in the former attack of the City that the numbers of french confined in its Castle somewhat Embarrassed the operations of the beseiged, on the 26th. Inst. they were with great attention removed to a place of security at some leagues distance.
The Emperor has also Sent Considerable reinforcements to Catalunia, but as yet has not been able to Releive Barcelona, which continues closely beseiged by the Spaniards; who in all the partial affairs which have lately occurred in that province have obtained very considerable advantages.  With perfect Respect & consideration I have the honor to be Sir Your very Obt. St.

George W Erving


PS.
Inclosed is another printed paper just published here containing Various intelligence (not Official) from Madrid.  It appears that the french (said to be commanded by the Emperor in person) finding that their communications were cut left Madrid on the 23d. with nearly their whole force & marched towards the Samosierra, doubtless with the intention to give battle to the combined forces commanded by the English general Moore & the Marquis of Romana.

G E.



P.S  Intelligence is just received that Count Florida Blanca president of the Supreme Junto died at Seville on the 29th.  He had just past his 83d. year; tho’ his intellect was  & he preserved a surprizing portion for that age of his original fire, yet in bodily strength he was far from being robust; he had perhaps too much reduced the vigor of his Constitution by a rigid system of abstinence, which he has practiced, & an undeviating Regularity of life for a long course of  his strength was fast diminishing at Aranjuez, and it was Evident that he coud not sustain the shocks which he has lately been Exposed to.  His loss at Such a moment must be Severely felt, because there is no man who can fully occupy his place in the confidence of the nation.


GWE.


To the aforementioned inclosures I add Nos. 11 & 12. intended to have been forwarded by my last dispatch from Aranjuez; The first being a manifest of the Supreme Junta addressed to the Spanish nation, which was officially Communicated to the foreign Ministers by Mr. Cevallos on the 19t. Novr.; the other being the Supreme Juntas declaration of War against france Communicated in the Same manner on the 26th. Novr.

G. W. E.


